DETAILED ACTION
In application filed on 03/19/2020, Claims 1-14 are pending. Claims 1-14 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-14 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Kumacheva et al. (US 20200224137A1) teaches a method for achieving microfluidic perfusion of a spheroid (See Para 00246), said method being implemented in a microfluidic device (; Fig. 1A, ref. 10; Para 0243) that comprises: 
a main microfluidic circuit  (Fig. 1A, ref. 50, Para 0121, referred to as parallel row) connected between a microfluidic inlet point (Para 121, referred to as entry opening or an exit opening)  and a microfluidic outlet point (Para 121, referred to as entry opening or an exit opening), the main microfluidic circuit (Fig. 1A, ref. 50, Para 0121, referred to as parallel row) comprising at least one central channel (Para 0125, referred to as supplying channel 14) comprising a constriction forming a cavity (Para 0121, referred to as cylindrical microwells 16) for trapping hydrodynamically (Para 0022, …containing the aqueous suspension of cells and the hydrogel precursor within the at least one microwell; Para 0025,…hydrogel precursor within the at least one microwell of the at least one row of the microfluidic device), 
a secondary microfluidic circuit (Fig. 1A, ref. 50, Para 0121, referred to as another of the plurality of parallel row), 
wherein said method comprises the following steps: 
performing a first injection of a gel containing said spheroid into the microfluidic network (See Para 0046-0055,… introducing a solution comprising an aqueous suspension of cells and an hydrogel precursor…) 
hydrodynamically trapping said spheroid in the trapping cavity of the microfluidic network (See Para 0046).  
However, Kumacheva et al. (US 20200224137A1) neither teaches nor fairly suggests teaches a method for achieving microfluidic perfusion of a spheroid, said method being implemented in a microfluidic device that comprising: 
a secondary microfluidic circuit connected to the main microfluidic circuit, in parallel to said constriction, said constriction being configured so that its resultant cross-sectional area after blockage by said spheroid induces a head loss through said central channel that is larger than the head loss present in the secondary microfluidic circuit, 

performing a second injection of a fluid that is non-miscible with said gel into said microfluidic network with a view to flushing away gel present in the network, except in the trapping cavity, 
cross-linking the gel present around the spheroid, in the trapping cavity, 
performing a third injection of a culture medium into said microfluidic network with a view to perfusing the spheroid petrified in its gelled environment, and located in the trapping cavity.

Therefore Claims 1-14 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797